Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4 recites the limitation "the faceguard".  There is insufficient antecedent basis for this limitation in the claim. Also, claim 9, lines 1-2 recite “a face guard” which is unclear if it is double inclusion of the same “faceguard” of claim 1. Therefore, for examination purposes, rephrase “the faceguard” in claim 1, lines 3-4 to read --the helmet--. 
Claims 2-8 and 10-12 are rejected for being dependent on an indefinite claim.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-9, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (U.S. Patent No. 7913695).
Regarding claim 1, Moore discloses a mouthguard mounting 10 (Col. 3, lines 55-65 and Figures 1-2, mouthguard mounting 10 with teeth guard 12, tether connector 14, and clamp 14), comprising: a mount 16 (Col. 4, lines 16-25 and Figures 1-2, clamp 16  for fixed pressed attachment to a rod-like structural element of a helmet, such as a faceguard) adapted for fixed attachment to a helmet; and a tether 14 (Col. 4, lines 16-25 and Figures 1-2, connector 14 is attached to clamp 16 and is firm, yet pliable to provide a measure of protection to the user if any such element is struck by an external force while guard 10 is in the user's mouth, thereby providing a limiting range of motion by having a semi-flexible property) attached to the mount 16  with a limited range of motion relative to the helmet.
Regarding claim 2, Moore discloses the invention as described above and further discloses wherein the mount 16 is attached directly (Col. 4, lines 16-25 and Figures 1-2, clamp 16  is directly attached to rod of the faceguard of the helmet) to the helmet.
Regarding claim 3, Moore discloses the invention as described above and further discloses wherein the mount 16 further comprises a helmet clip (Col. 4, lines 16-25 and Figures 1-2, movement of the arms of clamp 16 to press against a rod, thereby arms of the clamp 16 are construed as a clip for attachment to the helmet).
Regarding claim 5, Moore discloses the invention as described above and further discloses wherein the mount 16 further comprises a mounting plate (Col. 4, lines 16-25 and Figures 1-2, arms of clamp 16 are shaped as plates and provide a clip attachment to the helmet).
Regarding claim 8, Moore discloses the invention as described above and further discloses wherein the tether 14 comprises a semi-flexible material (Col. 4, lines 16-25 and Figures 1-2, connector 14 is attached to clamp 16 and is firm, yet pliable to provide a measure of protection to the user if any such element is struck by an external force while guard 10 is in the user's mouth, thereby providing a limiting range of motion by having a semi-flexible property).
Regarding claim 9, Moore discloses the invention as described above and further discloses wherein the mount 16 is attached to a face guard (Col. 4, lines 16-25 and Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 7913695), as applied to claims 3 and 5, respectively, and in further view of Gentry (U.S. Patent Pub. No. 20130291291).
Regarding claim 4, Moore discloses the invention as described above but fails to explicitly disclose wherein the mount further comprises at least one screw or bolt.
 Gentry teaches an analogous mouthguard mounting 14,18 (Paragraphs 23-24 and Figures 1-5, mouthguard 14 and connection device 18) wherein the analogous mount 18 (Paragraphs 24, 26, and Figures 2-5, connection device 18 comprising helmet clip 18a,18b for fixed attachment to helmet 2, and preferably a portion of the face guard of the helmet) further comprises at least one screw 30 (Paragraph 26 and Figures 2-5, two screws 30 placed in openings 26 and 28 of helmet clip 18a,18b) or bolt.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the helmet clip of the mount of Moore, so that there is a screw, as taught by Gentry, in order to provide an improved mouthguard mounting with an enhanced mount having a screw to attach sides of the helmet clip together for increased securement of the mount to the helmet (Gentry, Paragraph 26).
Regarding claim 6, Moore discloses the invention as described above but fails to explicitly disclose wherein the mount further comprises at least one screw or bolt.
 Gentry teaches an analogous mouthguard mounting 14,18 (Paragraphs 23-24 and Figures 1-5, mouthguard 14 and connection device 18) wherein the analogous mount 18 (Paragraphs 24, 26, and Figures 2-5, connection device 18 comprising mounting plate 18a,18b for fixed attachment to helmet 2, and preferably a portion of the face guard of the helmet) further comprises at least one screw 30 (Paragraph 26 and Figures 2-5, two screws 30 placed in openings 26 and 28 of mounting plate 18a,18b) or bolt.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the mounting plate of the mount of Moore, so that there is a screw, as taught by Gentry, in order to provide an improved mouthguard mounting with an enhanced mount having a screw to attach sides of the mounting pate together for increased securement of the mount to the helmet (Gentry, Paragraph 26).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 7913695), as applied to claims 1, and in further view of Luettgen et al. (U.S. Patent Pub. No. 20050082824).
Regarding claim 7, Moore discloses the invention as described above but fails to explicitly disclose wherein the tether comprises a plurality of ball-and-snap connectors.
Luetttgen teaches an analogous tether 10 (Paragraphs 44, 61, and Figures 2, 5, 10, and 11, connector bodies 10 with the male end 12 defines an interior ball cavity 22, while the female end 14 defines an interior socket cavity 24. Further, these cavities 22, 24 are linked together by way of a neck hollow 26 and define a passage linking the ball and socket of the connector. thereby forming a member that is semi-flexible in that it is able to bend to a desired shape while maintaining that shape due to friction between the outer surfaces 34,32 of the ball and socket, even under gravitational forces) comprises a plurality of ball-and-snap connectors 10 (Paragraphs 44, 61, and Figures 2, 5, 10, and 11, chain link of connector bodies 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tether of Moore, so that the tether comprises a plurality of ball-and-snap connectors, as taught by Luetttgen, in order to provide an improved mouthguard mounting with an enhanced tether having ball and sockets that snap connect to bend to a desired shape while maintaining that shape due to friction between the ball and socket, even under gravitational forces (Luetttgen, Paragraph 61).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 7913695), as applied to claims 9, and in further view of Gentry (U.S. Patent Pub. No. 20130291291) and Hirshberg (U.S. Patent No. 7708018).
Regarding claim 10, Moore discloses the invention as described above and further disclose wherein the mount 16 further comprises: a first clamp piece (Col. 4, lines 16-25 and Figures 1-2, upper arm of clamp 16 pressed against upper surface of a rod of faceguard) and second clamp piece (Col. 4, lines 16-25 and Figures 1-2, lower arm of clamp 16 pressed against lower surface of a rod of faceguard) shaped to fit together partially around the helmet faceguard.
However, Moore fails to explicitly disclose the first clamp piece and second clamp piece are shaped to fit together around the helmet faceguard; a plurality of fasteners connecting the first and second clamp piece.
Gentry teaches an analogous mouthguard mounting 14,18 (Paragraphs 23-24 and Figures 1-5, mouthguard 14 and connection device 18) wherein the analogous first clamp piece 18b (Paragraphs 24, 26, and Figures 1-5, connection device 18 comprising first and second clamp pieces 18b,18a for fixed attachment to rod 12 of the face guard of the helmet 2 that wrap around rod 12 forming concave recess 24) and analogous second clamp piece 18a (Paragraphs 24, 26, and Figures 1-5) are shaped to fit together around the analogous helmet faceguard (Paragraphs 23-24, 26, and Figures 1-5); a plurality of fasteners 30 (Paragraph 26 and Figures 2-5, two screws 30 placed in openings 26 and 28 of helmet clip 18a,18b) connecting the analogous first 18b and analogous second 18a clamp piece.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first clamp piece and second clamp piece of the mount of Moore, so that first and second clamp piece fit together around the faceguard with fasteners, as taught by Gentry, in order to provide an improved mouthguard mounting with an enhanced mount having a screw to attach sides of the mounting pate together for increased securement of the mount to the helmet (Gentry, Paragraph 26).
However, the combination of Moore in view of Gentry fails to explicitly disclose the mount comprising an attachment for the tether.
Hirshberg teaches an analogous mouthguard mounting 10,60 (Col. 6, lines 15-35 and Figures 2-10, mouthguard 60 and mouthguard assembly 10 for attachment to helmet) with the analogous mount 32 (Col. 6, lines 59-65 and Figures 2-4, second quick release engagement member 32 which is comprised of a female clip member 34 for attachment to helmet) comprising an attachment 56 (Col. 7, lines 24-26 and Figure 5, the body 52 of the second quick release engagement member 32 has a receiving slot 56 for receiving the second end 16 of strap 12) for the analogous tether 12 (Col. 7, lines 24-26 and Figures 2, strap 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between the mount and tether Moore in view of Gentry, so that the mount has an attachment for the tether, as taught by Hirshberg, in order to provide an improved mouthguard mounting with an enhanced mount providing for a detachable connection with the tether increasing the modularity between the components (Hirshberg, Col. 7, lines 24-26).
Regarding claim 11, the combination of Moore in view of Gentry in view of Hirshberg discloses the invention as described above and further discloses wherein the first clamp piece (Moore, Col. 4, lines 16-25 and Figures 1-2, upper arm of clamp 16; Gentry, Paragraphs 24, 26, and Figures 1-5, first clamp piece 18b) and second clamp piece (Moore, Col. 4, lines 16-25 and Figures 1-2, lower arm of clamp 16; Gentry, Paragraphs 24, 26, and Figures 1-5, second clamp piece 18a) each comprise a groove (Moore, Col. 4, lines 16-25 and Figures 1-2, upper and lower arms of clamp 16 are concave thereby each forming a groove to retain the helmet faceguard; Gentry, Paragraphs 24, 26, and Figures 1-5, concave recess 24 for fixed to shape of helmet faceguard is formed between first and second clamp pieces 18b,18a) adapted to fit to the shape of the helmet faceguard.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 7913695), as applied to claim 1, and in further view of Mauro (U.S. Patent Pub. No. 20140366892).
Regarding claim 12, Moore discloses the invention as described above but fails to explicitly disclose wherein the mount is attached to a chin strap.
Mauro teaches an analogous mouthguard mounting (Paragraph 65 and Figure 14, mouthguard 10 with stem tether 48 and a round knob mount) wherein the analogous mount (Paragraph 65, round knob mount compresses and snaps into a socket joint in the chin cup 40, labeled as stem receiver 74) is attached to a chin strap 40 (Paragraph 65 and Figure 14).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the mount of Moore, so that the mount is shaped to be attached to a chin strap, as taught by Mauro, in order to provide an improved mouthguard mounting having an enhanced mount that is able to attached to a chin strap of the helmet for desirable convenience and access during donning on and off of the mouthguard (Mauro, Paragraph 65). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fancher (US 20170295879 A1) teaches a mouthguard mounting with a mount for a helmet, faceguard, or chin strap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       


/ERIN DEERY/Primary Examiner, Art Unit 3754